       Case 1:19-cr-00569-AKH Document 33 Filed 08/04/21 Page 1 of 2
           Case 1:19-cr-00569-AKH Document 32 Filed 08/03/21 Page 1 of 2




                               PARKER AND CARMODY, LLP
                                      ATTORNEYS AT LAW
                                        30 EAST 33,d Street
                                            61h FLOOR
                                      NEW YORK, N.Y. 10016

DANIELS. PARKER                                                          TELEPHON E: (212) 239-9777
MICHAEL CARMODY                                                          FACSIMILE : (212) 239-91 75
CHRISTINA S. COOPER                                                      Danie1Parker@aol.com


                                                     August 3, 2021

ByECF
Hon. Alvin K. Hellerstein
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                          Re: United States v. Juan Rivas-Marichal
                                      19 Cr 569 (AKH)

Dear Judge Hellerstein:

   I represent Juan Rivas-Marichal, the defendant in the above-captioned matter. I write
requesting that the Court amend the terms of his supervised release and allow him to go to the
Domincan Republic to visit his father for one month.

   Mr. Rivas-Marichal was sentenced to a period of 18 months incarceration on February 26,
2020, to be followed by a three-year period of supervise release. Mr. Rivas-Marichal was
released from prison on August 31 , 2020. He has been on supervised release since that time,
residing in Yonkers, and his ability to work as a barber has been greatly impacted by the
pandemic. Since his release from prison, he has been fully compliant with all the conditions of
release.

   Mr. Rivas-Marichal's father, Juan Antonio Rivas Rivas, is a farmer, who raises livestock and
chickens on a farm situated in the province of Montecristi. He resides at Calle Juan de la Cruz
Alavarez, Casa # 11 , Barrio Santa Barbara, Montecristi. Mr. Rivas-Marichal ' s father suffers
from hypertension and diabetes and within the past few months he injured his foot, which
impacts his ability to work on the farm. A gruesome photograph of the defendant ' s father' s foot
was sent to the Government and Probation, confirming the extent of his injury. The defendant
would like to go help his father on the farm from August 15, 2021, to September 15, 2021, while
his father's foot continues to heal.

   I have conferred with Probation Officer Christina Alexander (by email) and with AUSA
Alinne Flodr and Probation and the Government do not object to this request. If the foregoing
meets with the Court' s approval, then I respectfully request that Your Honor " So Order" this
                                                  1
       Case 1:19-cr-00569-AKH Document 33 Filed 08/04/21 Page 2 of 2
         Case 1:19-cr-00569-AKH Document 32 Filed 08/03/21 Page 2 of 2




letter, temporarily amending the conditions of supervised release. Mr. Rivas-Marichal will check
in weekly by email with his Probation Officer and will immediately notify Probation upon his
return.

   Thank you for your consideration in this matter.

                                                           Respectfully,

                                                          U✓-b__
                                                           Daniel S. Parker
Cc; all parties (by ECF and email)




                                                2
